Title: To George Washington from the New York Committee of Safety, 10 October 1776
From: Unknown
To: Washington, George

 

Committee of Safety for the State of New York. Fishkill October 10th 1776.
Sir.

We received from Mr Tilghman an Account of the enemies Ships having gone up the River—and have dispatched Expresses to General Schuyler and General Clinton agreable to your Excellency’s request.
Nothing can be more alarming than the present situation of our State; We are daily getting, the most authentic Intelligence of bodies of Men enlisted and armed in order to assist the Enemy⟨.⟩ We much fear that they co-operating with the Enemy, may seize such Passes as will cut off all communication, between the Army and us and prevent your supplies. We dare not trust any more of the Militia out of this County—We have called for some Aid from the two adjourning ones, but beg leave to suggest to your Excellency, the propriety of sending a body of Men to the high Lands or Peeks Kill to secure the Passes, and prevent Insurrections and overawe the disaffected. We suppose your Excellency has taken the necessary Steps to prevent the landing of any Men from the Ships should they be so inclined as no reliance at all can be placed on the Militia of Westchester County. We are most respectfully Your Excellency’s most Obedient & very humble servt

By Order.
Peter R. Livingston, President

